Citation Nr: 1501262	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript is of record.  In August 2013, the Board reopened a previously denied claim for entitlement to service connection for a right knee disorder and remanded it, along with a claim for entitlement to service connection for a left knee disorder, for additional development.  Given the foregoing, the issue has been recharacterized as listed on the title page.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The evidence of record reveals that since service connection for a lumbar spine disability was established, the Veteran has been seen with complaints of pain radiating to both lower extremities.  These complaints are distinct from any complaints made in reference to his knees.  The issue of whether the Veteran is entitled to a separate rating for neurological impairment associated with his lumbar spine disability has, therefore, been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim in August 2013 in order for VA to request records from the Central Arkansas Healthcare System dated from October 1991 to the present and to schedule the Veteran for an appropriate VA examination.  

While records from the Central Arkansas Healthcare System dated as far back as 1992 have been obtained, the records dated from 1992 forward (that were not previously of record when the claim was remanded in August 2013) are comprised entirely of electronic imaging reports associated with VA examinations conducted during that timeframe.  None of the records are treatment records.  In addition, the Central Arkansas Healthcare System did not provide the required negative response regarding the records requested from 1991.  See January 2014 VA Form 10-7131 (Please send any records from 1991 to 2005.  If no records in this time-frame are available please send a negative response.  Thank you.).  On remand, efforts should be made to clarify whether there are any non-electronic treatment records at the Central Arkansas Healthcare System dated from October 1991 to the present.  

The Veteran underwent a VA examination in October 2013.  The VA examiner provided an opinion that it is less as likely as not that the Veteran's knee condition is secondary to, related to, or the result of military service.  The rationale employed was that there is no evidence to connect the current condition to military service or events therein and it is more likely as not that the knee condition is secondary and due to normal aging wear and tear.  The AMC sought an addendum to address the Board's notation in its August 2013 remand that it had conceded that after 20 years of military service, the Veteran would have in-service issues with his knees.  An addendum was obtained in July 2014.  The VA examiner reported that he had reviewed VBMS for the initial exam and again for the addendum.  The examiner wrote "I find no C/O knees repeatedly in exams of 8-76,3-80,4-83,7-91 and after Exit from mil sv there was again no c/o knees in 1992 VA exam. therefore I stand by my original statemt that I find no evid to connect his knee cond with mil sv or events therein. I would opine that the statemt "the board has conceded that after 20 years of mil sv the vet would have in-sv issues with his knees" to mean he had normal wear and tear aging which would as well have occurred in or out or mil sv; this statemt does not lend any credance to opinions other than normal aging and does not have any factual value which would point to his mil time/events as a cause for the knee conds he developed long after exiting the military."  

The opinions rendered in October 2013 and July 2014 are inadequate as the VA examiner is incorrect in stating that the Veteran made no complaint regarding his knees during the 1992 VA examination.  Rather, an April 1992 VA examination report reveals that the Veteran reported problems with his right knee and physical examination at the time revealed that the Veteran's knee reflexes were hypoactive bilaterally and could only be obtained by re-enforcement.  There was also positive straight leg test on the left at 90 degrees and decreased sensation to pinwheel testing along the left lateral and left medial thigh and the medial left calf.  The opinions rendered in October 2013 and July 2014 are also inadequate as they misinterpreted the Board's concession that after 20 years of military service, the Veteran would have in-service issues with his knees.  What the Board was conceding was that despite the absence of in-service complaints involving his knees, given the amount of time the Veteran was in the military, he would have had knee problems during that time.  It is clear the examiner misunderstood as he specifically pointed to the absence of complaints involving the Veteran's knees in examinations dated in August 1976, March 1980, April 1983 and July 1991.  On remand, another addendum opinion must be obtained from this examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Request non-electronic VA records from the Central Arkansas Healthcare System dated from October 1991 to the present.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain another addendum opinion from the examiner who conducted the October 2013 VA examination and provided the July 2014 addendum opinion.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disorder(s) is related to his active military service.  

In providing this opinion, the examiner must assume that despite the absence of in-service complaints involving his knees, given the amount of time (over 20 years) the Veteran was in the military, he would have had knee problems during that time.  The examiner must also address the bilateral knee findings at the time of the April 1992 VA examination (knee reflexes were hypoactive bilaterally and could only be obtained by re-enforcement; positive straight leg test on the left at 90 degrees and decreased sensation to pinwheel testing along the left lateral and left medial thigh and the medial left calf); and the Veteran's assertion that he has had bilateral knee pain since the 1990s.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






